NO. 07-03-0358-CR
                                    NO. 07-03-0359-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   MAY 16, 2005
                          ______________________________

                                THOMAS CRAIG LYONS,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 258TH DISTRICT COURT OF POLK COUNTY;

             NOS. 16,760 and 16,761; HON. JERRY SANDEL, PRESIDING
                       _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant, Thomas Craig Lyons, appeals his two convictions for aggravated sexual

assault of a child. Pursuant to open pleas of guilty and a punishment hearing, the trial court

found that the evidence substantiated findings of guilt, found him guilty of each offense, and

sentenced him to 15 years in prison. Thereafter, appellant appealed.
       Appellant’s appointed counsel filed a motion to withdraw, together with an Anders1

brief wherein he certified that, after diligently searching the record, he concluded that the

appeals were without merit. Along with his brief, appellate counsel attached a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible error

and of appellant’s right to file a response or brief pro se. By letter dated April 12, 2005, this

court also notified appellant of his right to tender his own brief or response and set May 6,

2005, as the deadline to do so. Appellant filed a pro se response.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

several potential areas for appeal. They involve 1) the voluntariness of appellant’s plea,

2) the admonishments concerning the effect of his plea, and 3) error in the sentencing.

However, counsel has satisfactorily explained why each argument lacked merit.

           Through his pro se brief, appellant also raised the issue of whether he received

effective assistance of counsel at trial because his attorney purportedly 1) failed to do any

pretrial investigation, 2) failed to seek out and interview potential witnesses, 3) failed to file

a pretrial motion to take depositions of the victims, and 4) promised him that if the trial court

made a finding that placing him on community supervision was in the best interest of the

victims, he would automatically be granted probation. The record, however, is devoid of

any evidence supporting any of the claims. So, since claims of ineffective assistance must

be firmly founded in the record, McFarland v. State, 928 S.W.2d 482, 500 (Tex. Crim. App.

1996), overruled on other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App.

1998), and appellant’s is not, we find the allegation lacking in merit.



       1
           Anders v. Ca lifornia, 386 U .S. 738, 744-45 , 87 S.C t. 1396, 18 L. Ed. 2d 493 (1967).

                                                        2
      Lastly, we conducted our own review of the record to uncover any arguable error,

as required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and found none.

Accordingly, the motions to withdraw are granted, and the judgments are affirmed.



                                               Brian Quinn
                                                 Justice



Do not publish.




                                           3